Appeal dismissed as academic, without costs. Memorandum: The issue in this case is the right of petitioner to inspect the books and records of the respondent corporations. Petitioner had *876been a director of all the corporations but subsequently failed to be re-elected a director. On the argument of the appeal we were informed that subsequent to the order appealed from a motion was made at Special Term by each of the respondent corporations to vacate and annul the order on appeal, or in the alternative, for an order granting a rehearing. That motion has now been heard and decided and petitioner is granted a hearing to determine his right to inspection. As indicated on the argument and in the briefs of the partifes, this subsequent action of Special Term makes the appeal before us moot and it is therefore dismissed. (Appeal from order of Monroe Trial Term permitting inspection of books.) Present■—■ Goldman, P. J., Del Veeehio, Marsh, Gabrielli, and Moule, JJ.